DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 9 of U.S. Patent No. 10,827,004. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the limitations of the instant application claims.
Claim 1:	U.S. Patent No. 10,827,004 discloses a vehicular rearview assembly, comprising: an electro-optic element, comprising: a first substrate defining a first element surface and a second element surface; a first polarizer coupled to the first substrate, wherein the first polarizer is an absorbing polarizer, and wherein the first polarizer is configured to transmit vertically polarized light; a second substrate spaced away from the first substrate and defining a third element surface and a fourth element surface; a second polarizer coupled to the second substrate, wherein the second polarizer is a reflective polarizer, and wherein the second polarizer is configured to transmit vertically polarized light; and an electro-optic material positioned between the first and second substrates, wherein the electro-optic material is in direct contact with at least one of the first and second polarizers, and wherein the electro-optic material comprises a liquid crystal material; a concealment layer disposed on at least one of the rearward surface of the front substrate and the first element surface of the first substrate; and a display configured to emit light having a first polarization toward the second polarizer (see claims 1, 3-7 and 9).
	U.S. Patent No. 10,827,004 does not explicitly disclose a front substrate positioned adjacent to the first element surface and defining a rearward surface proximate the first element surface. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a front substrate positioned adjacent to the first element surface and defining a rearward surface proximate the first element surface. 
	Doing so would protect the electro-optic element.
Claim 2:	U.S. Patent No. 10,827,004 does not explicitly disclose wherein the concealment layer is positioned along at least one of a periphery of the rearward surface of the front substrate and a periphery of the first element surface of the first substrate.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the concealment layer positioned along at least one of a periphery of the rearward surface of the front substrate and a periphery of the first element surface of the first substrate.
	Doing so would be able to conceal the edge of the front substrate and/or the edge of the first substrate.
Claim 3:	U.S. Patent No. 10,827,004 does not explicitly disclose wherein a thickness of the front substrate ranges from generally 0.1 millimeters (mm) to generally 3.5 millimeters (mm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the front substrate ranged from generally 0.1 millimeters (mm) to generally 3.5 millimeters (mm).
	Doing so would be able to effectively protect the electro-optic element.
Claim 4: 	U.S. Patent No. 10,827,004 does not explicitly disclose wherein the front substrate defines a viewer side, and wherein the viewer side defines a front surface.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the front substrate as a viewer side, and the viewer side as a front surface as desired. Therefore, it does not patentably distinguish the invention.
Claim 8:	U.S. Patent No. 10,827,004 discloses a vehicular rearview assembly, comprising: an electro-optic element, comprising: a first substrate defining a first element surface and a second element surface; a first polarizer coupled to the first substrate; a second substrate spaced away from the first substrate and defining a third element surface and a fourth element surface; a second polarizer coupled to the second substrate; and an electro-optic material positioned between the first and second substrates, wherein the electro-optic material is in direct contact with at least one of the first and second polarizers; a concealment layer disposed on at least one of the rearward surface of the front substrate and the first element surface of the first substrate; and a display configured to emit light having a first polarization toward the second polarizer (see claims 1 and 6).
	U.S. Patent No. 10,827,004 does not explicitly disclose a front substrate positioned adjacent to the first element surface and defining a rearward surface proximate the first element surface.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a front substrate positioned adjacent to the first element surface and defining a rearward surface proximate the first element surface. 
	Doing so would protect the electro-optic element.
Claim 9:	U.S. Patent No. 10,827,004 does not explicitly disclose wherein the concealment layer is positioned along at least one of a periphery of the rearward surface of the front substrate and a periphery of the first element surface of the first substrate. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the concealment layer positioned along at least one of a periphery of the rearward surface of the front substrate and a periphery of the first element surface of the first substrate.
	Doing so would be able to conceal the edge of the front substrate and/or the edge of the first substrate.
Claim 10:	U.S. Patent No. 10,827,004 does not explicitly disclose wherein a thickness of the front substrate ranges from generally 0.1 millimeters (mm) to generally 3.5 millimeters (mm).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the front substrate ranged from generally 0.1 millimeters (mm) to generally 3.5 millimeters (mm).
	Doing so would be able to effectively protect the electro-optic element.
Claim 11:	U.S. Patent No. 10,827,004 does not explicitly disclose wherein the periphery of the rearward surface of the front substrate and the periphery of the first element surface of the first substrate are generally coplanar. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the periphery of the rearward surface of the front substrate and the periphery of the first element surface of the first substrate  generally coplanar as desired. Therefore, it does not patentably distinguish the invention.
Claim 12: 	U.S. Patent No. 10,827,004 does not explicitly disclose wherein the front substrate includes a transmissivity of at least 50% of visible light.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the front substrate included a transmissivity of at least 50% of visible light. 
	Doing so would be able to transmit light as desired.
Claim 13: 	U.S. Patent No. 10,827,004 does not explicitly disclose wherein the front substrate defines a viewer side, and wherein the viewer side defines a front surface.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the front substrate as a viewer side, and the viewer side as a front surface as desired. Therefore, it does not patentably distinguish the invention.
	Claims 5-6 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,827,004, in view of Cammenga et al. (US 2015/0055207), provided in IDS.
Claims 5-6:	U.S. Patent No. 10,827,004 does not explicitly disclose wherein the front substrate defines a radius along a periphery of the front surface; and wherein the radius has a curvature that is at least about 2.00 millimeters (mm).
Cammenga et al. disclose a rearview mirror assembly, wherein a substrate defines a shaped edge along a periphery of a surface (at least Fig. 1a; Abstract).
	Cammenga et al. further disclose wherein the shaped edge has a radius of curvature of about 2 mm or greater (paragraphs [0029]-[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the front substrate defined a radius along a periphery of the front surface for achieving a shaped edge vehicular rearview assembly, and to have the radius with a curvature that is at least about 2.00 millimeters (mm) when achieving a frameless design with a shaped edge. 
Claim 14:	U.S. Patent No. 10,827,004 does not explicitly disclose wherein the front substrate defines a radius along a periphery of the front surface.
Cammenga et al. disclose a rearview mirror assembly, wherein a substrate defines a shaped edge along a periphery of a surface (at least Fig. 1a; Abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the front substrate defined a radius along a periphery of the front surface for achieving a shaped edge vehicular rearview assembly.
	 Claims 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,827,004, in view of Saito et al. (JP 2010-091621), provided in IDS.
Claim 7:
	U.S. Patent No. 10,827,004 does not explicitly disclose wherein the absorbing polarizer includes a transmissivity of at least 45% of visible light.
	Saito et al. disclose (Abstract) wherein the absorbing polarizer includes a transmissivity of at least 45% of visible light.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the absorbing polarizer includes a transmissivity of at least 45% of visible light.
	Doing so would achieve sufficient color reproducibility and black display (Saito, Abstract).
Claim 15:
	U.S. Patent No. 10,827,004 does not explicitly disclose wherein the absorbing polarizer includes a transmissivity of at least 45% of visible light.
	Saito et al. disclose (Abstract) wherein the absorbing polarizer includes a transmissivity of at least 45% of visible light.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the absorbing polarizer includes a transmissivity of at least 45% of visible light.
	Doing so would achieve sufficient color reproducibility and black display (Saito, Abstract).
Claims 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6 and 9 of U.S. Patent No. 10,827,004 in view of Cammenga et al. (US 2015/0055207), provided in IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the limitations of the instant application claim, in view of Cammenga et al..
Claim 16:	 U.S. Patent No. 10,827,004 discloses a vehicular rearview assembly, comprising: an electro-optic element, comprising: a first substrate defining a first element surface and a second element surface; an absorbing polarizer coupled with the second element surface; a second substrate spaced away from the first substrate and defining a third element surface and a fourth element surface; a reflective polarizer coupled to the third element surface; and an electro-optic material positioned between the first and second substrates; a concealment layer disposed on at least one of the rearward surface of the front substrate and the first element surface of the first substrate; and a display configured to emit a first polarization of light into the reflective polarizer (see claims 1, 5-6 and 9).
	U.S. Patent No. 10,827,004 does not explicitly disclose a front substrate positioned adjacent to the first element surface and defining a rearward surface proximate the first element surface.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a front substrate positioned adjacent to the first element surface and defining a rearward surface proximate the first element surface. 
	Doing so would protect the electro-optic element.
	U.S. Patent No. 10,827,004 further does not explicitly disclose wherein the first substrate defines a shaped edge along a periphery of the first element surface.
Cammenga et al. disclose a rearview mirror assembly, wherein the substrate defines a shaped edge along a periphery of the first element surface (at least Fig. 1a; Abstract).

    PNG
    media_image1.png
    336
    559
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first substrate defined a shaped edge along a periphery of the first element surface.
Doing so would achieve a shaped edge vehicular rearview assembly.
Claim 17:	U.S. Patent No. 10,827,004 does not explicitly disclose wherein the concealment layer is positioned along at least one of a periphery of the rearward surface of the front substrate and a periphery of the first element surface of the first substrate.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the concealment layer positioned along at least one of a periphery of the rearward surface of the front substrate and a periphery of the first element surface of the first substrate.
	Doing so would be able to conceal the edge of the front substrate and/or the edge of the first substrate.
Claim 20:	U.S. Patent No. 10,827,004 does not explicitly disclose wherein the periphery of the rearward surface of the front substrate and the periphery of the first element surface of the first substrate are generally coplanar. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the periphery of the rearward surface of the front substrate and the periphery of the first element surface of the first substrate  generally coplanar as desired. Therefore, it does not patentably distinguish the invention.
Claims 18:	U.S. Patent No. 10,827,004 does not explicitly disclose wherein the shaped edge is a radius, and wherein the radius has a curvature that is at least about 2.00 millimeters (mm).
Cammenga et al. disclose a rearview mirror assembly, wherein a substrate defines a shaped edge along a periphery of a surface (at least Fig. 1a; Abstract).
	Cammenga et al. further disclose wherein the shaped edge has a radius of curvature of about 2 mm or greater (paragraphs [0029]-[0030]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shaped edge with a radius for achieving a shaped edge vehicular rearview assembly, and wherein the radius has a curvature that is at least about 2.00 millimeters (mm) when achieving a frameless design with a shaped edge. 
	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,827,004 in view of Cammenga et al. (US 2015/0055207), provided in IDS, and further in view of Saito et al. (JP 2010-091621), provided in IDS.
Claim 19:
	U.S. Patent No. 10,827,004 does not explicitly disclose wherein the absorbing polarizer includes a transmissivity of at least 45% of visible light.
	Saito et al. disclose (Abstract) wherein the absorbing polarizer includes a transmissivity of at least 45% of visible light.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the absorbing polarizer includes a transmissivity of at least 45% of visible light.
	Doing so would achieve sufficient color reproducibility and black display (Saito, Abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2011/068852: Fig. 4B.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673. The examiner can normally be reached Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- August 27, 2022